Title: From Thomas Jefferson to Robert Patterson, 8 July 1823
From: Jefferson, Thomas
To: Patterson, Robert


                        Dear Sir
                        
                            Monticello
                            July 8. 23.
                        
                    There is a periodical work published at Paris, entitled la Revue encyclopedique, of which M. Jullien, a person of distinguished science is the Redacteur, and several gentlemen of high literary grade are Collaborateurs. it’s object is, by correspondents established in every part of the world, to collect, as to a single focus, the discoveries, inventions, and advances of science generally in every country, and to present in a single mass those deemed worthy of being known. M. Jullien has done me the honor of proposing to me to become a correspondent. but I am too old, and too much retired for the duties of a Centinel of the science of our country, and, from the crippled state of both my hands, writing is become too difficult and slow for me to undertake any correspondence. I have thought therefore that I could not render to this undertaking a better service, than by transferring the proposition to you, on the possibility that some younger member of our society, better situated for obtaining the information asked, might be disposed to accept M. Jullien’s correspondence, and to exchange with him our contributions for those of the rest of the world. I inclose you therefore the papers of explanation, in the hope you will find some one who will render this service to ourselves, as well as to the lovers of science in other parts of the world. and I avail myself with pleasure of this occasion of renewing to the Philosophical Society the homage of my respect, and to yourself the assurance of my great esteem and consideration
                        Th: Jefferson
                    